                 Pae 2 of 3                      2019-01-04 02:27:42 (GMT)                   19099128199 From: Robert Robert
Case 3:18-cv-02042-GPC-RBB Document 20-2 Filed 01/04/19 PageID.177 Page 1 of 2



          1 Ahren
            A. Tiller Esq. fSBN: 250608]
  l BLC Law Center, Af'C
      1230 Columbia St.1 Ste J 100
  2 San Dic�o, CA 9210      l
      Phone: 619) 894-8831
  3 Facsimi e: (866} 444-7026
      Email: Ahren.T1llcr@blc-sd.com
  4
      Attorneys for.Plaintiffs
  5 1
  6

  7
                                     UNITED STATES DISTRICT COURT
  8
                                  SOUTHERN DISTRICT 0.F CALIFORNIA
  9'
 IO
                                                            Case No.: 3:18-cv-02042-GPC-RBB
 1!           ClNDY DELISLE and ROBERT
              DOUGHERTY. Individual!y and On                DECLARI\.TION OF ROBERTY
 12           Behalf of All Others Similarly Situated,      DOUGHERTY IN SUPPORT OF
                                                            PLAINTIFF'S RESPONSE IN
 131                            Plaintiff'.
                                                            OPPOSITION TO MOTION TO
                                                            COMP.l!:J., ARBITRATION AND
 14                                                         STAY PROCEEDU'1GS FILED BY
                    VS.                                     DEFENDANT SP.EEDY CASH
 15
 ]6           SPEEDY CASH,                                  Date:        January 18,2019
                                                            Time:        1:30pm
 17                                                         Ctrm:        2D
                              Defendant,
 18
      11�---------------------.J Honorable Gonzalo P. Cwicl
 19       I

 20
 21
      1




 22
                               DECLARATION Of ROBERT UOUGHERTY
 23 I, ROBERTY DOUGHERTY, declare:
 24             l. I am one of the two named plaintiffs in this above-captioned class aetion against
 25                Speedy Cash ("Defendant" or "Speedy Cash"), If called as a witness, I would
 26                competently testify to the matters herein froIIl personal knowledge. except at to
 27                those .matters that I state upon information and belief,
 28
Case 3:18-cv-02042-GPC-RBB Document 20-2 Filed 01/04/19 PageID.178 Page 2 of 2
